Citation Nr: 1131113	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-42 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The Veteran had active military duty from December 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision, the RO reopened the previously denied claim for a psychiatric disability.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  

The reopened service connection claim for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final denial of the claim for service connection for a psychiatric disability was in a July 2002 rating decision.  The Veteran was notified of that decision, but did not perfect an appeal.

2.  The evidence received since the July 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disability. 



CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the July 2002 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Veteran is seeking to reopen a previously denied service connection claim for an acquired psychiatric disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

A review of the historical record reveals the Veteran initially filed a claim for service connection for a nervous condition in July 1984.  That claim was denied by a November 1984 rating action.  The Veteran filed a timely notice of disagreement (NOD) but failed to further prosecute the appeal and the November 1984 determination became final.  In May 1989 the Veteran requested that his service connection claim for a nervous disorder be reopened.  That request was denied by rating action dated in July 1989.  The Veteran did not appeal that determination and it became final.  In May 1992, the Veteran again petitioned to reopen a claim for service connection for a nervous disorder, which was denied by rating action dated in September 1992.  The Veteran did not appeal that determination and it became final.  

In June 1993 the Veteran requested that a claim for service connection for a nervous disorder to include PTSD be reopened.  That request was denied by rating decision dated in August 1993.  The Veteran filed a timely NOD, but failed to further prosecute the appeal and the rating decision became final.  In March 1995 the Veteran filed a claim of service connection for PTSD, which the RO declined to reopen by rating decision dated in March 1996 because no new and material evidence had been submitted.  The Veteran did not appeal that determination and it became final.  In March 1999 the Veteran petitioned to reopen a claim of service connection for a mental illness to include PTSD, which the RO denied on the merits in a rating decision dated in September 1999.  The Veteran did not appeal that determination and it became final.  In March 2001 the Veteran requested that the claim of service connection for PTSD be reopened.  The RO denied the claim for a psychiatric disability to include PTSD by rating decision dated in July 2002 on the basis that no new and material evidence had been submitted to reopen the claim.  The Veteran did not perfect a timely appeal as to that determination and it became final.  

In March 2008, the Veteran filed a claim for service connection for depression as secondary to the service-connected disability of residuals of status post open reduction for fracture of the right orbital floor and maxillary wall, which the RO denied on the merits in an October 2008 rating decision.  An appeal was perfected as to that determination and is being decided herein.  

Although the RO has adjudicated the Veteran's claim for service connection for depression secondary to the service-connected disability of residuals of status post open reduction for fracture of the right orbital floor and maxillary wall as a new claim, the Board does not construe it as such.  While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim and a final denial on one theory is a final denial on all theories.  As such, and in this instance, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

The July 2002 rating decision was the last final unappealed rating decision that denied the Veteran's claim for entitlement to service connection for a psychiatric disability on the basis that no new and material evidence had been submitted to reopen the claim.  The Veteran was advised of the RO's determination and his appellate rights by letter dated in July 2002 and he did not appeal.  That decision became final one year following the issuance of the July 2002 notice letter.  38 U.S.C.A. § 7105.  

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2010).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  
In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The evidence of record at the time of the last final denial in July 2002 consisted of service treatment and medical records, to include reports of medical examination and history, VA and private inpatient and outpatient psychiatric treatment records and a private medical statement from Dr. JTB.  Service treatment records show an impression of probable anxiety verses esophageal spasm was rendered concerning the Veteran in March 1974.  On his February 1974 medical history report at the time of his separation examination, he indicated that he had nervous trouble, which the examining physician explained as nervousness related to a job in Vietnam in 1972 that was treated with no complications and no sequela.  In addition, a VA inpatient report dated April 1989 to May 1989 shows Axis I diagnoses of alcohol dependence with alcohol rehabilitation and PTSD by history.  In the private medical statement by Dr. JTB, it was noted that the Veteran was hospitalized in a private facility for about two weeks in May 1993.  His Axis I discharge diagnoses included schizoaffective disorder, evaluate for PTSD and alcohol dependence.  Dr. JTB noted that the Veteran's condition could be related to events/circumstances during previous government service, but a definite connection could not be ascertained at that time.  A VA psychiatric outpatient progress note dated in September 2000 shows the Veteran had an Axis I diagnosis of major depression without psychotic features.  An assessment of depression was rendered on VA outpatient evaluation in February 2001. 

The Veteran filed the present claim for service connection for a psychiatric disability in March 2008.  The evidence added to the record since the July 2002 rating decision includes a VA psychiatric outpatient clinic report dated in March 2002, which provides an Axis I diagnosis of panic disorder with agoraphobia and dysthymic disorder.  Also added to the record are May and July 2008 and December 2009 VA psychiatric outpatient reports showing Axis I diagnoses of dysthymic disorder, anxiety disorder, not otherwise specified, and alcohol abuse, possible dependence.  

Additionally, the Veteran was afforded a Board hearing in April 2011 and indicated that he feared for his life while he was in Vietnam.  Hearing Transcript (Tr.), p. 11  He stated that he had to stay alert at all times.  He testified that he went to the doctor because of his nerves, while he was in Vietnam.  He further stated that he experienced mental anguish while in Vietnam.  Tr., p. 15.

On review, the Board finds that the evidence added to the record since the July 2002 RO rating decision is new, in that it was not of record at the time of the July 2002 rating decision.  The Veteran's testimony at his Board hearing is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Specifically, during the hearing the Veteran indicated that he experienced situations in Vietnam where he feared for his life and he sought medical attention in service because of his nerves.  For purposes of reopening the claim, the Board presumes that this evidence is credible.  See Justus, 3 Vet. App. 510.  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 C.F.R. § 3.156(a).  Having determined that the Veteran's claim has been reopened, the Board finds that further development is required before promulgating a decision on this matter.  


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability; to this extent only, the appeal is allowed.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability to include PTSD and depression, including also as secondary to the service-connected disability of residuals of status post open reduction for fracture of the right orbital floor and maxillary wall.  The medical evidence of record shows current diagnoses of a psychiatric disability.  Service treatment records show the Veteran exhibited of psychiatric symptoms in service.  The Board finds that on remand, the Veteran should be given a VA examination to determine the nature and etiology of any psychiatric disability.  

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.
All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service or due to or aggravated by service-connected residuals of status post open reduction for fracture of the right orbital floor and maxillary wall.  If aggravated, the permanent, measurable  increase in psychiatric disability that is attributed to the service-connected disability should be specified.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

2.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for an acquired psychiatric disability to include PTSD and depression, including also as secondary to the service-connected disability of residuals of status post open reduction for fracture of the right orbital floor and maxillary wall, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2009 and 2010 Supplement) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


